DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buschel et al. (US 2013/0337697 A1) in view of Chen (US 2006/0264076 A1)

Pertaining to claim 1, Buschel et al. discloses A pin (40, 42 44 and 30, see figs. 1-4), comprising: a compliant section (44) at a first end electrically connected with a via of a printed circuit board (6, see fig. 1); and at a second end opposite the first end, having a welded connection with a passive component.  
 	But, Buschel et al. does not explicitly teach a welding section.
 	However, Chen teaches a welding section, (the solid section of 1, see fig. 1)
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a welding section in the device of Buschel et al. based on the teachings of Chen in order the press-fit portion has the property of elastic deformation. Thus, the interference fit mechanism comes into interference with the through-hole, thereby allowing the press-fit pin to be mechanically fixed to the printed circuit board. (Summary of Invention).

 	Pertaining to claim 2, Buschel et al. discloses, wherein the welded connection is a laser weld (see paragraph [0025]).

	Pertaining to claim 3, Buschel et al. as modified by Chen further discloses, wherein the pin (1 of Chen) has a bent section (13, see fig. 1, see paragraph [0023], lines 10-12 of Chen) between the compliant section (13, see fig. 1 of Chen) and the welding section (the solid section of 1 of Chen), the welding section (the solid section of 1 of Chen) extends approximately perpendicular to the complaint section (13, see fig. 1).. 
 
Pertaining to claim 4, Buschel et al. as modified by Chen further discloses, wherein the pin (1 of Chen) has a shoulder between the compliant section (13, see fig. 1 of Chen)  and the welding section (the solid section of 1 of Chen).  

 	Pertaining to claim 6, Buschel et al. discloses A connection assembly (see fig. 1), comprising: a printed circuit board (6) having a via (8, see fig. 1); a passive component (4); and a pin (40, 42 44 and 30) at a first end and a welding section (the solid section of 1, see fig. 1 of Chen) at a second end opposite the first end, the via (8 of Chen), the welding section (the solid section of 1, see fig. 1 of Chen) has a welded connection (the solid section of 1, see fig. 1 of Chen) with the passive component (6 of Buschel et al.).   
 	But, Buschel et al. does not explicitly teach a welding section.
 	However, Chen teaches a welding section, (the solid section of 1, see fig. 1)
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a welding section in the device of Buschel et al. based on the teachings of Chen in order the press-fit portion has the property of elastic deformation. Thus, the interference fit mechanism comes into interference with the through-hole, thereby allowing the press-fit pin to be mechanically fixed to the printed circuit board. (Summary of Invention).

 	Pertaining to claim 7, Buschel et al. discloses, wherein the pin (40, 42 44 and 30) electrically connects a circuitry of the printed circuit board (6) to the passive component (4).

 	Pertaining to claim 8, Buschel et al. as modified by Chen discloses all claimed limitation except wherein the compliant section resiliently abuts a conductive plating of the via.  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the compliant section resiliently abuts a conductive plating of the via, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing good flexibility and easy construction. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 9, Buschel et al. discloses, further comprising a potting disposed on a surface of a substrate (10) of the printed circuit board and surrounding a portion of the pin (40, 42 44 and 30).  

 	Pertaining to claim 10, Buschel et al. discloses, wherein the printed circuit board (6) has a conformal coating covering an entirety of the substrate (10). 
  	
 	Pertaining to claim 11, Buschel et al. discloses, wherein the passive component (4).  
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the passive component is a metal sheet or a metal bar, since it has been held to be within the general skill of a worker in the art to 

 	Pertaining to claim 12, Buschel et al. discloses, wherein the passive component (4) is surround the printed circuit board (6). 
 	But, Buschel et al. does not explicitly teach a passive component is cylindrical metal tube.
However, it would have been on obvious matter of design choice to make a passive component is cylindrical metal tube since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 13, Buschel et al. as modified by Chen further discloses, wherein the passive component (6 of Buschel et al.) has a notch (where the pin is inserted of Buschel et al.) disposed at an end (see fig. 2 of Buschel et al.)).

 	Pertaining to claim 14, Buschel et al. as modified by Chen further discloses, wherein the welding section (13 of Chen) is disposed in the notch and the welded connection (13 of Chen.) is formed in the notch (where the pin is inserted of Buschel et al.).  

Pertaining to claim 15, Buschel et al. discloses, wherein the notch (where the pin is inserted of Buschel et al.) has a shape corresponding to a cross-sectional shape of the welding section (13 of Chen.).  

 	Pertaining to claim 16, Buschel et al. discloses, wherein the pin (40, 42 44 and 30 of Buschel et al.) has a bent section (13, see fig. 1, see paragraph [0023], lines 10-12) between the compliant section and the welding section (13 of Chen), the welding section abuts and extends along a surface of the passive component (4 of Buschel et al.).
 	Pertaining to claim 17, Buschel et al. discloses, as modified by Chen further comprising a housing (12 of Chen), the printed circuit board (2 of Chen) is disposed in the housing (12 of Chen) and the passive component (4 of Buschel et al.) is attached to the housing (12 of Chen).  

 	Pertaining to claim 18, Buschel et al. as modified by Chen further discloses, wherein the housing (12 of Chen) has a base (14 of Buschel et al.) and a port extending from the base (14 of Buschel et al.), the printed circuit board (6 of Buschel et al.) is positioned in the base (14 of Buschel et al.) and extends out of the housing (12 of Chen) through the port.  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buschel et al. (US 2013/0337697 A1)  and Chen (US 2006/0264076 A1)  as applied to claim 1 above, and further in view of Eicher (US 2021/0036442 A1).

 	Pertaining to claim 5, Buschel et al. as modified by Chen discloses all claimed limitations except, wherein the pin has a coating on the welding section. 
 	However, Eicher teaches wherein the pin has a coating on the welding section (see paragraph [0007], see fig. 1).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pin has a coating on the welding section in the device of Buschel et al. based on the teachings of Eicher in order to provide the press-fit pin provides an improved contact, which is applicable to a printed circuit board or stamped grid.

Allowable Subject Matter

5. 	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: regarding claim 19, the specific limitations of "wherein the port has a passageway extending through the port in a direction perpendicular to a longitudinal direction of the printed circuit board, the passageway is aligned with the via, the pin is disposed in the passageway and the welding section protrudes beyond an outer surface of the port," in combination with the remaining 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Su et al. (US 2020/0036118 A1), Hagiwara et al. (US 2016/0211199 A1) and Eicher et al. (US 11,152,723 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848